DETAILED ACTION
	Claims 1, 3-22 are currently pending.  Claims 1, 3-12 and 21-22 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 06/30/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 06/30/2022, it is noted that claim 1 has been amended and claims 21-22 are newly added.
	New Rejections:
	The following rejections are newly applied based on Applicant’s newly added claims and claim amendments.
Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 is drawn to ‘wherein the antimicrobial particle is capable of retaining the magnetically induced shape and/or size after exposure to the rotating magnetic field’.  Support can be found for magnetically induced shape and/or size after exposure to the orating magnetic field (page 2, lines 20-25), however no support can be located for “capable of retaining” the shape.  No support in the instant specification has been alleged by Applicant for the broader instantly claimed embodiment.  Applicant points to numerous points in the instant specification in the arguments supplied 4/26/2022, however the citations appear to be forming the shape and does not discus retaining the induced shape as is instantly claimed.
Alternatively, if Applicant believes that support for claim 22, drawn to ‘wherein the antimicrobial particle is capable of retaining the magnetically induced shape and/or size after exposure to the rotating magnetic field’, is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (Ren, Long, University of Wollongong Theses Collection, (2018) pgs. 1-93, previously applied) in view of de Castro (de Castro, Isabela A., Nano Lett. 2017, 17, pgs. 7831-7838) and US 2010/0092419.
Regarding claim 1, the limitation of an antimicrobial particle comprising a liquid metal core comprising a liquid gallium or alloy thereof and a plurality of magnetic iron particles; and an inorganic passivation layer encapsulating the liquid metal core is met by Ren teaching Gallium based liquid metals and their hybrids as smart electronic materials (title).  Ren teaches suspending Fe in liquid metal wherein particles are demonstrated (Figure 6.2, page 75, first full paragraph) wherein the Fe is taught to be particles (page 74, last paragraph).  Two layers are observed in the gallistan nanodroplets, the liquid metal gallistan alloy core and the coating shell of gallium oxide (Page xii, Figure 4.3).  The Ga-oxide layer is taught to form when in the presence of oxygenated environment (including ambient air and water) (page 6, last paragraph).
Regarding the ‘antimicrobial particle’ and ‘antimicrobial particle is a microparticle of nanoparticle and exhibits antimicrobial activity upon magnetic activation”, Ren teaches the claimed structure and thus would be capable of antimicrobial effect, absent factual evidence to the contrary.
Regarding claim 3, the limitation of wherein the liquid gallium or alloy thereof comprises an alloy of gallium and indium or an alloy of gallium, indium and tin or consists of gallium is met by the Ren teaching Galistan (page 74, first paragraph), the elected Gallium or alloy thereof.
Regarding claim 4, the limitation of wherein the magnetic iron particles comprise Fe, Fe3O4, Fe2O3 or a combination thereof is met by Ren teaching pure Fe particles (page 74, first paragraph).
Regarding claim 5, the limitation of wherein the magnetic iron particles have an average diameter of 35-1000nm is met by Ren teaching Fe particles being 100 nm (page 74, last paragraph).
Regarding claim 7, the limitation of wherein the inorganic passivation layer comprises gallium oxide hydroxide or gallium oxide is met by Ren teaching the Ga based metal matrix has an outer layer that is sensitive to oxygen (page 75, second paragraph) wherein gallium oxide is formed on the surface (xii, figure 4.3).
Regarding claims 9 and 22, the limitation of wherein in response to a rotating magnetic field the particle is capable of becoming rod shaped, star shaped, spheroid shaped or a jagged sphere, is capable of fragmenting or a combination thereof and retaining said shape is met by Ren teaching the gallium alloy Fe nanoparticle particles with inorganic passivation layer, thus Ren teaches the structure and would be capable of the intended use of responsive to magnetic field.  Additionally, the gallium Fe matrix is taught to have deformability and changes in response to exposure to an external magnetic field (page 71, second paragraph) and thus would be capable of deformation when subjected to a magnetic field and does not teach the shape returning once the magnetic field is removed, thus meeting the limitations of claim 22.
Regarding claim 21, the limitation of wherein the liquid metal core is substantially non porous is met by Ren teaching liquid metal galistan allow core (page xii, Figure 4.3), thus teaching a liquid metal core without porosity.
Ren does not specifically recite the magnetic iron particles being in liquid gallium wherein the particles are microparticles or nanoparticles.
De Castro teaches gallium-based magnetocaloric Liquid metal ferrofluids (title).  Magentocaloric ferrofluid based on a gadolinium saturated liquid metal matrix, using a gallium based liquid metal alloy as the solvent and suspension medium.  The material is liquid at room temperature while exhibiting spontaneous magnetization.  The magnetic properties were attributed to the formation of gadolinium nanoparticles suspended within the liquid gallium alloy (abstract).  The method of making includes incorporation of the gadolinium into the liquid metal by adding Gd powder in the galistan.  The mixture is ground using mortar and pestle inside a N2 glove box.  Successful alloying was achieved when the liquid metal became homogenous (page 7836, second column, 2nd last paragraph), thus teaching a nonporous liquid reading on claim 21.
The ‘419 publication teaches magnetic fluids containing ionic liquids.  The magnetic fluids can include biomedical applications (abstract).  Magnetic particles are taught to include iron, iron oxides and gadolinium [0051].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to form nanoparticles of gallium containing the magnetic particles as Ren teaches the formation of gallium particles in the form of nanodroplets which are stable through the formation of a thin gallium oxide skin in the air through a simple process of sonication and Ren also teaches that it is known to place iron particles in gallium based matrix to form magneto active fluids or slurries.  Thus Ren teaches both the formation of the nanodroplet shape was known using gallium and the inclusion of iron particles of gallium was known thus rending it obvious to include iron particles in a gallium nanodroplet.  One of ordinary skill in the art would have a reasonable expectation of success as Ren teaches both the inclusion of iron in gallium matrix and additionally the formation of nanodroplets of gallium though sonication, thus teaching the combination of elements and method of formation was known providing a reasonable expectation of success.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
It would have been prima facie obvious to one of ordinary skill in the art that different methods of adding magnetic particles to gallium matrix may be used as de Castro teaches that is it known to add magnetic particles to gallium in a glove box under N2 air, thus teaching a known method of forming magnetic nanoparticles inside gallium liquid metal.  One of ordinary skill in the art would have an expectation of success in forming iron particles in the gallium as de Casto teaches methods of forming magnetic particles in liquid gallium, wherein the magnetic particles are gadolinium and the ‘419 publication teaches the interchangeability of iron and gadolinium particles in magnetic fluids, thus providing an expectation of success in adding the iron nanoparticles to the gallium as taught by Ren using the methods of de Castro.

Claims 1, 3-7, 9-10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244037 (Applicant provided) in view of Wang (Wang, Hongzhang et al., Mater. Horiz, 2018, 5, 222-229, previously applied), de Castro (de Castro, Isabela A., Nano Lett. 2017/17, pgs. 7831-7838) and US 2010/0092419.
Regarding claim 1, the limitation of an antimicrobial particle comprising a liquid metal core comprising a liquid gallium or alloy thereof and a iron; and an inorganic passivation layer encapsulating the liquid metal core is met by the ‘037 publication teaching liquid-phase alloy nanoparticles containing eutectic gallium indium nanoparticles (abstract).  The outer surface of the liquid phase metal alloy is taught as passivated by oxidizing the outer surface of the alloy material [0011].  The EGaIN material may be further doped with at least one additional alloying material which includes iron [0012].  Gallium alloys are taught to be used and can be doped with many elements [0038].  Thus teaching a liquid gallium core which may contain iron and have an oxidized passivation layer surrounding the core thus encapsulating it.  
The limitation of wherein the particle is a microparticle or a nanoparticle is met by the ‘037 publication teaching nanoparticles (claim 1) specifically sub 100 nm particles [0057].
Regarding claim 3, the limitation of wherein the liquid gallium or alloy thereof comprise an alloy of gallium and indium or an alloy of gallium, indium and tin or consist of gallium is met by the ‘037 publication teaching eutectic gallium indium liquid alloy (abstract).
	Regarding claim 7, the limitation of wherein the inorganic passivation layer comprises gallium oxide hydroxide or gallium oxide or a combination thereof is met by the ‘037 publication teaching passivation may take the form of a protective coating such as an oxide coating [0041].
	Regarding claims 9 and 22, the limitation of wherein in response to a rotating magnetic field the particle is capable of becoming rod shaped, star shaped, spheroid shaped or a jagged sphere, is capable of fragmenting or a combination thereof and retaining said shape is met by the ‘037 teaching the gallium alloy Fe nanoparticle particles with inorganic passivation layer, thus the ‘037 teaches the structure and would be capable of the intended use of responsive to magnetic field and retaining said shape.
Regarding claim 10, the limitation of a composition comprising one or more antimicrobial particles according to claim 1 and a carrier fluid is met by the ‘037 publication teaching the nanoparticles being dispersed in ethanol [0033].

The ‘037 publication does not specifically teach a plurality of magnetic iron particles (claim 1) specifically the magnetic iron particles comprise Fe, Fe3O4, Fe2O3 or a combination thereof (claim 4) of size range 35 nm to 1000nm (claim 5) at a concentration of 0.1 to 10 % w/w (claim 6).

Wang teaches liquid metal enabled soft material through loading chemically reactive iron nanoparticles into eutectic gallium-indium alloys (abstract).  EGaln and iron particles were taught as combined.  The liquid metal containing iron particles was separated from pure liquid metals under magnetic field (Figure 1).  The Fe particles were taught as absorbed into the liquid metal, a permanent magnet was placed outside the beaker enhancing the concentration of iron particles in the specific volume of the liquid metal bulk (page 223, first column 3rd paragraph).  The Fe is taught to be present from 6% but the weight ratio can reach 25% which is the upper limit.  For 6% ratio, the alloy had a good liquidity like pure liquid metal, for 25% Fe ratio, the alloy presents as a paste like or solid state (page 226, second column, last paragraph).  The Fe particles were taught to be iron particles of 50 nm, 26 nm and 1mm (page 228, experimental).  
De Castro teaches gallium-based magnetocaloric Liquid metal ferrofluids (title).  Magentocaloric ferrofluid based on a gadolinium saturated liquid metal matrix, using a gallium based liquid metal alloy as the solvent and suspension medium.  The material is liquid at room temperature while exhibiting spontaneous magnetization.  The magnetic properties were attributed to the formation of gadolinium nanoparticles suspended within the liquid gallium alloy (abstract).  The method of making includes incorporation of the gadolinium into the liquid metal by adding Gd powder in the galistan.  The mixture is ground using mortar and pestle inside a N2 glove box.  Successful alloying was achieved when the liquid metal became homogenous (page 7836, second column, 2nd last paragraph), thus teaching a nonporous liquid reading on claim 21.
The ‘419 publication teaches magnetic fluids containing ionic liquids.  The magnetic fluids can include biomedical applications (abstract).  Magnetic particles are taught to include iron, iron oxides and gadolinium [0051].

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Fe nanoparticles in the Gallium indium nanoparticles taught by the ‘037 publication because the ‘037 publication teaches the use of additional metal in particles such as iron and Wang teaches the specific use of iron nanoparticles in gallium indium alloy.  Thus the combination of liquid gallium indium and iron nanoparticles was known at the time of the invention and thus would provide one of ordinary skill in the art a reasonable expectation of success of using iron nanoparticles for the iron taught to be combined with the gallium indium alloy in the ‘037 publication.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the amount of iron taught by Wang in the particles taught by the ’037 publication and optimize to obtain the desired results as Wang teaches the use of 6% to 25% iron particles in a gallium indium alloy wherein the amount of iron present determines the liquid to solid state of the metal alloy.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
It would have been prima facie obvious to one of ordinary skill in the art that different methods of adding magnetic particles to gallium matrix may be used as de Castro teaches that is it known to add magnetic particles to gallium in a glove box under N2 air, thus teaching a known method of forming magnetic nanoparticles inside gallium liquid metal.  One of ordinary skill in the art would have an expectation of success in forming iron particles in the gallium as de Casto teaches methods of forming magnetic particles in liquid gallium, wherein the magnetic particles are gadolinium and the ‘419 publication teaches the interchangeability of iron and gadolinium particles in magnetic fluids, thus providing an expectation of success in adding the iron nanoparticles to the gallium as taught by the ‘037 publication using the methods of de Castro.
Regarding the antimicrobial particle, the combination of references teaches the claimed structure of the particle comprising the claimed ingredient and thus would be capable of being antimicrobial and exhibits antimicrobial activity upon magnetic activation absent factual evidence to the contrary.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244037, Wang, de Castro and the ‘419 publication as applied to claims 1, 3-7, 9-10 and 21-22 above, and further in view of Bo (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-7 and 9-10 are taught by the combination of the ‘037 publication, Wang, de Castro and the ‘419 publication.  
The combination of references does not specifically teach wherein the inorganic passivation layer has a thickness of between 0.7 and 1.4 nm (claim 8).
Bo teaches gallium based liquid metals (abstract).  The thickness of the intrinsically formed Ga oxide surface layer is 0.5 to 3 nm, wherein pure Ga or eutectic Ga based alloys are easily oxidized and form an amorphous Ga oxide layer in the ambient environment that decreases the surface tension of the liquid metal.  The thickness of the oxide layer can be modulated by using electrochemical method (page 415, first paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the thickness of the oxide coating layer as taught by Bo would be used on the particles taught by the combination of the ‘037 publication and Wang as the ‘037 publication teaches the oxide layer being formed on the surface of a gallium alloy and Bo teaches the oxide layer thickness which is formed upon exposure to ambient environment.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Bo teaches method of tuning the thickness of the oxide layer coating and further teaches the oxide layer decreases surface tension of liquid metal and thus is an optimizable parameter.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Claims 1, 3-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317992 in view of Wang, Arruebo (Arruebo, Manuel, et al., Nanotoday, volume 2, number 3 (June 2007), pgs. 22-32, previously applied) and de Castro (de Castro, Isabela A., Nano Lett. 2017/17, pgs. 7831-7838) and US 2010/0092419.
Regarding claim 1, the limitation of an antimicrobial core comprising: a liquid metal core comprising a liquid gallium or alloy thereof and an inorganic passivation layer encapsulating the liquid metal core is met by the ‘992 publication teaching core shell particles including a liquid metal core and at least one layer of inorganic material surrounding the liquid metal core (abstract).  Eutectic gallium indium is taught as the core-shell particles [0016].  Many metallic alloys are known to be liquid such as alloys of gallium that include at least one of indium, tin and/or zinc such as galistan [0030].  The inorganic material surrounded the liquid metal core include inorganic material such as metal oxide [0031] such as inorganic material is a self-passivating layer such as an oxide that is formed form the reaction of the liquid metal with an oxidizer such as air [0033]. 
The limitation of wherein the particle is a microparticle or a nanoparticle is met by the ‘992 publication teaching the core shell particle is a nanoparticle, which is less than 100 nanometers and a microparticle from 0.1 microns to 100 microns ([0036]-[0037]).
Regarding claim 3, the limitation of wherein the liquid gallium or alloy thereof comprises an alloy including gallium, indium and tin is met by the ‘992 publication teaching the elected galinstan [0030].
Regarding claim 7, the limitation of wherein the inorganic passivation layer comprises gallium oxide hydroxide or gallium oxide or a combination thereof is met by the ‘992 publication teaching the formation of a self-passivating layer such as an oxide of the liquid metal when exposed to an oxidizers such as air or water [0033] including gallium oxide ([0042]-[0043]).
Regarding claim 8, the limitation of wherein the inorganic passivation layer has thickness of between 0.7 and 1.4 nm is met by the ‘992 publication at least one layer of inorganic material is less than 1 nm in thickness (claim 6).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 10 and 12, the limitation of a composition comprising one or more antimicrobial particles according to claim 1 and a carrier fluid is met by the ‘992 publication teaching the combination of a core-shall particle comprising a liquid metal and at least one carrier fluid to form a suspension [0009] wherein the carrier fluid can function as an oxidizer and may be water [0010].
Regarding claim 11, the limitation of comprising at least one microparticles and at least one nanoparticle is met by the ‘992 publication teaching the core-shell particle may be at least one of a micro and nanosized particle [0008], thus teaching both micro and nano sized particles may be present.

The ‘992 publication does not specifically teach a plurality of magnetic iron particles (claim 1) specifically the magnetic iron particles comprise Fe, Fe3O4, Fe2O3 or a combination thereof (claim 4) of size range 35 nm to 1000nm (claim 5) at a concentration of 0.1 to 10 % w/w (claim 6).
The ‘992 publication does not specifically teach wherein in response to a rotating magnetic field the particle is capable of becoming rod shaped, star shaped, spheroid shaped or jagged sphere is capable of fragmenting or a combination (claim 9).
Wang teaches liquid metal enabled soft material through loading chemically reactive iron nanoparticles into eutectic gallium-indium alloys (abstract).  EGaln and iron particles were taught as combined.  The liquid metal containing iron particles was separated from pure liquid metals under magnetic field (Figure 1).  The Fe particles were taught as absorbed into the liquid metal, a permanent magnet was placed outside the beaker enhancing the concentration of iron particles in the specific volume of the liquid metal bulk (page 223, first column 3rd paragraph).  The Fe is taught to be present from 6% but the weight ratio can reach 25% which is the upper limit.  For 6% ratio, the alloy had a good liquidity like pure liquid metal, for 25% Fe ratio, the alloy presents as a paste like or solid state (page 226, second column, last paragraph).  The Fe particles were taught to be iron particles of 50 nm, 26 nm and 1mm (page 228, experimental).  
Arruebo teaches controlled release of drugs from nanostructured functional materials, especially nanoparticles is attracting increased attention because of the opportunities in cancer therapy and the treatment of other ailments.  The potential of magnetic NPs stems from the intrinsic properties of their magnetic cores combined with their drug loading capability and the biochemical properties that and be bestowed on them by means of a suitable coating (title).  The potential of drug delivery systems based on the use of nano and microparticles stems from significant advantages such as the ability to target specific locations in the body, the reduction of the quantity of drug needed to attain a particular concentration in the iconicity of the target (page 23, first column, second paragraph).  Magnetic drug delivery can be used to selectively target a disease causing organism, then a toxin for that organism could be delivered along with the agent (page 24, second column, last paragraph).  For magnetic targeting, a drug or therapeutic radionuclide is bound to a magnetic compound, introduced in the body and then concentrated in the target area by means of magnetic field (page 25, first column, last paragraph).  Drug release may be magnetically triggered (page 25, second column, first paragraph).  The main advantages of magnetic (organic or inorganic) NPs are that they can visualized, guided or held in place by means of magnetic field and heated in a magnetic field to trigger drug release (page 25, second column, 5th paragraph).
De Castro teaches gallium-based magnetocaloric Liquid metal ferrofluids (title).  Magentocaloric ferrofluid based on a gadolinium saturated liquid metal matrix, using a gallium based liquid metal alloy as the solvent and suspension medium.  The material is liquid at room temperature while exhibiting spontaneous magnetization.  The magnetic properties were attributed to the formation of gadolinium nanoparticles suspended within the liquid gallium alloy (abstract).  The method of making includes incorporation of the gadolinium into the liquid metal by adding Gd powder in the galistan.  The mixture is ground using mortar and pestle inside a N2 glove box.  Successful alloying was achieved when the liquid metal became homogenous (page 7836, second column, 2nd last paragraph) thus teaching a nonporous liquid reading on claim 21.
The ‘419 publication teaches magnetic fluids containing ionic liquids.  The magnetic fluids can include biomedical applications (abstract).  Magnetic particles are taught to include iron, iron oxides and gadolinium [0051].

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include Fe nanoparticles as taught by Wang in the galistan liquid metal core shell particles taught by the ‘992 publication because Wang teaches the inclusion of Fe in gallium materials was known at the time of the invention, thus leading one of ordinary skill in the art to an expectation of success in the inclusion of Fe nanoparticles in the gallium particles taught by the ‘992 publication.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include Fe nanoparticles in the particles taught by the ‘992 publication because Wang teaches the inclusion of Fe nanoparticles to provide gallium with magnetic qualities and Arruebo teaches magnetic drug delivery from particles having several advantages including can be visualized, guided or held in place by means of magnetic field and heated in a magnetic field to trigger drug release.  One of ordinary skill in the art would motivated to use magnetic particles with those of the ‘992 publication as the ‘992 publication teaches the use of the core-shell particles for cancer treatment and drug delivery ([0063]-[0064]) and Arreubo teaches magnetic particle to be used for tumor treatment and used for drug delivery, thus one of ordinary skill in the art would be motivated to use obtained the benefits of magnetic particles included in the core-shell particles taught by the ‘992 publication which are utilized for cancer treatment and drug delivery.
It would have been prima facie obvious to one of ordinary skill in the art that different methods of adding magnetic particles to gallium matrix may be used as de Castro teaches that is it known to add magnetic particles to gallium in a glove box under N2 air, thus teaching a known method of forming magnetic nanoparticles inside gallium liquid metal.  One of ordinary skill in the art would have an expectation of success in forming iron particles in the gallium as de Casto teaches methods of forming magnetic particles in liquid gallium, wherein the magnetic particles are gadolinium and the ‘419 publication teaches the interchangeability of iron and gadolinium particles in magnetic fluids, thus providing an expectation of success in adding the iron nanoparticles to the gallium as taught by the ‘992 publication using the methods of de Castro.
Regarding claims 9 and 22, the limitation of wherein in response to a rotating magnetic field the particle is capable of becoming rod shaped, star shaped, spheroid shaped or jagged sphere is capable of fragmenting or a combination thereof and the antimicrobial particle, the combination of references teaches the claimed structure of the particle comprising the claimed ingredient and thus would be capable of being antimicrobial and exhibits antimicrobial activity upon magnetic activation absent factual evidence to the contrary and maintaining said shape is met by the ‘992 publication teaching the particles have a degree of deformability and/or a pliability that allows the particle to be shaped or formed [0038].  Wang teaches the inclusion of Fe particles in gallium which resulted in magnetic responsiveness.  Thus the particles of the ‘992 publication which included Fe particles of Wang would be capable of responsive to a rotating magnetic field and capable of becoming rod shaped, start shaped, spheroid shaped or jagged sphere as the ‘992 publication teaches the particles are capable of deforming and Wang teaches responsiveness or a magnetic field through the inclusion of iron nanoparticles. The combination of references teaches the claimed structure of the particle comprising the claimed ingredient and thus would be capable of being antimicrobial and exhibits antimicrobial activity upon magnetic activation absent factual evidence to the contrary.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317992 in view of Wang, Arruebo, de Castro and US 2010/0092419 as applied to claims 1, 3-12 and 21-22 above, and further in view of Liang (Liang, Hanfeng et al, Chem. Mater. 2017, 29 pgs. 7278-7287).
As mentioned in the above 103(a) rejection, all the limitations of claims 1 and 3-12 are taught by the combination of the ‘992 publication, Wang, Arruebo, de Castro and the ‘419 publication.  
The combination of references does not teach the elected GaOOH inorganic passivation layer (claim 7).
Liang teaches Gallium oxyhydroxy (GaOOH) and gallium oxide serve as efficient surface passivation layers (page 7278, second column, second paragraph) and method of forming GaOOH layer (figure 1) formed under mild conditions (page 7279, first column, first paragraph).
It would have been obvious to one of ordinary skill in the art to substitute a first passivation layer as taught by the ‘992 publication, gallium oxide, with a second passivation layer, GaOOH, as taught by Liange with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Liang teach both Gallium oxide and GaOOH being used as passivation layer and additionally teaches the formation of GaOOH passivation layer under mild conditions.
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the claimed particles have technical features and properties not present in the particle in the art.  These features and properties provide a technical advantage over existing technology and are indicative of non-obviousness.  Applicant points to MPEP 2145 and rebuttal evidence.  Applicant argues the plurality of magnetic iron particles in the liquid metal core, the claimed anti-microbial particle can be magnetically activated by a magnetic field.  It is believed that magnetic activation of the particles when they are inContact with a biofilm imparts a physical force on the microbial cells resulting in a disruption of the cell membrane and/or biofilm extracellular matrix, inactivating the pathogen.  The antimicrobial particle is capable of retaining the magnetically induced shape and/or size after exposure to the rotating magnetic field.
	In response, as cited above in the new matter rejection nothing in the instant specification states the shape is maintained after exposure to the rotating magnetic field.  Thus, such rebuttal evidence is not present and is not found to be persuasive.  Further the data supplied in the instant specification demonstrates a change in shape upon the inclusion of iron particles in the liquid gallium or alloy thereof.  However, it is well known in the art that inclusion of magnetic particles, specifically iron, would result in changes in shape of the liquid metal to which it is added, as is taught by Ren page 71, second paragraph, thus the change in shapes of the material is not considered unexpected or persuasive.  
	Ren:
	Applicant argues the Examiner is not considering the invention as a whole in framing analogous art.  In determining the differences between the prior art and the claims the question is not whether the different themselves would have been obvious but whether the claimed invention as a whole would have been obvious.  The Examiner does not properly consider the scope, content and teaching of the prior art.  The test for whether a reference is analogues is whether it is from the same field of endeavor or reasonably pertinent to the problem MPEP 2141.01(a).
In response, Ren is directed to gallium based liquid metals and their hybrids as smart electronic material (title), wherein Ga liquid metals are a new family of smart materials (abstract).  Ren teaches suspending Fe in liquid metal wherein particles are demonstrated (Figure 6.2, page 75, first full paragraph) wherein the Fe is taught to be particles (page 74, last paragraph).  Two layers are observed in the gallistan nanodroplets, the liquid metal gallistan alloy core and the coating shell of gallium oxide (Page xii, Figure 4.3).  The Ga-oxide layer is taught to form when in the presence of oxygenated environment (including ambient air and water) (page 6, last paragraph).  Regarding the ‘antimicrobial particle’, Ren teaches the claimed structure and thus would be capable of antimicrobial effect, absent factual evidence to the contrary.  Thus Ren and the instant claims are both directed to gallium liquid metals which contain iron and are responsive to magnetic application, making them smart material and thus are directed to the same problem, responsive liquid gallium products.
Applicant argues Ren is directed to preparing liquid galistan nanodroplets or slurries for mechanical active printing electronics, low temperature active superconductive electronics and bioelectrodes.  Ren discloses the generating of galistan liquid metal nanodroplets used of printing ink are prepared using sonication and thio self-assembly.  The present invention is directed to liquid metal particles which have antibacterial properties.
In response, Ren is directed to gallium based liquid metals and their hybrids as smart electronic material (title), wherein Ga liquid metals are a new family of smart materials (abstract).  Ren teaches suspending Fe in liquid metal wherein particles are demonstrated (Figure 6.2, page 75, first full paragraph) wherein the Fe is taught to be particles (page 74, last paragraph).  Two layers are observed in the gallistan nanodroplets, the liquid metal gallistan alloy core and the coating shell of gallium oxide (Page xii, Figure 4.3).  The Ga-oxide layer is taught to form when in the presence of oxygenated environment (including ambient air and water) (page 6, last paragraph).  Regarding the ‘antimicrobial particle’, Ren teaches the claimed structure and thus would be capable of antimicrobial effect, absent factual evidence to the contrary.  Thus Ren and the instant claims are both directed to gallium liquid metals which contain iron and are responsive to magnetic application, making them smart material and thus are directed to the same problem, responsive liquid gallium products.
Applicant argues the skilled person would have no expectation that introducing iron particles into ultrasonication protocol used to form nanodroplets would successfully provide the presently claimed antimicrobial particles.  Applicant contents such conclusions are in error.  Ren teaches the formation of a liquid metal based magnetoactive slurry by completely incorporating particle of Fe in galistan.  The slurry is a bulk fluid and is not sonicated to form particles let alone microparticles.  Ren discloses surface oxide passivation layer results in decrease in the conductivity and that high interfacial tension between oxidized metal particles and liquid metal acts as a barrier against the diffusion of metal oxide particles into liquid metals.  The incorporation will only take place in acidic surroundings, while iron particle still separated from the liquid metal in neutral to alkaline solutions.  It would not be obvious to the skilled person to attempt to include iron particle sin ultrasonication process used to prepare the thiolate ligand surface coated liquid galistan nanodroplets which requires basic surroundings.
In response, Applicant is referred to the newly applied rejection above.  De Castro teaches gallium-based magnetocaloric Liquid metal ferrofluids (title).  Magentocaloric ferrofluid based on a gadolinium saturated liquid metal matrix, using a gallium based liquid metal alloy as the solvent and suspension medium.  The material is liquid at room temperature while exhibiting spontaneous magnetization.  The magnetic properties were attributed to the formation of gadolinium nanoparticles suspended within the liquid gallium alloy (abstract).  The method of making includes incorporation of the gadolinium into the liquid metal by adding Gd powder in the galistan.  The mixture is ground using mortar and pestle inside a N2 glove box.  Successful alloying was achieved when the liquid metal became homogenous (page 7836, second column, 2nd last paragraph).  Thus the incorporation of magnetic particles in gallium liquid metal using a glove box, thus avoiding exposure to oxygen and oxide formation was known before the filing date of the claim invention.

	Applicant argues Ren does not teach magnetoactive liquid galistan slurry or non-magnetic liquid galistan particles have antibacterial properties, let alone they can be magnetically activated such they can change shape, more, spin, vibrate of fragment.  The office argues that Ren teaches the claimed structure and thus would be capable of antimicrobial effect.  Applicant argues Ren teaches no such structure.
	In response, Applicant’s arguments regarding the structure of Ren are addressed above when first presented.  Ren teaching the gallium alloy Fe nanoparticle particles with inorganic passivation layer, thus Ren teaches the structure and would be capable of the intended use of responsive to magnetic field.  Additionally, the gallium Fe matrix is taught to have deformability and changes in response to exposure to an external magnetic field (page 71, second paragraph) and thus would be capable of deformation when subjected to a magnetic field.
	Applicant argues Ren teaches apparent viscosity and stiffness of the slurry when subjected to an external magnetic field, yet softening when the magnetic field is removed.  This is very different form the instant antimicrobial particle which can be magnetically activated such they can permanently change shape and/or size in response to a rotating magnetic field.  The bulk slurry of Ren will behave very differently in an external magnetic field compared to small magnetic micro or nanoparticles and will likely demonstrate significantly different magnetic hysteresis profile compared to the antimicrobial particles of the instant application.
	In response, as was noted above Applicant has provided no evidence or citations in the instant specification wherein the particle is capable of retaining the magnetically induced shape and/or size after exposure to rating magnetic field.  As Applicant stated the citation regarding softening is directed to the bulk slurry, wherein Ren additionally teaches forming liquid metal particles of gallistan with an oxide surface, (page xii, Figure 4.3) and inclusion of Fe particles in gallistan (Figure 6.2, page 75, first full paragraph).  Thus, the full teachings of Ren render the instant claimed structure obvious.  Ren teaches the claimed structure and thus would be capable of antimicrobial effect, absent factual evidence to the contrary.
 	The ‘037 publication in view of Wang:
	Applicant argues the ‘037 publication is directed to the preparation of liquid phase metal alloy nanoparticles.  There is no disclosure or suggestion that the liquid phase have antibacterial properties not can be magnetically activated.
In response, the ‘037 publication teaches liquid-phase alloy nanoparticles containing eutectic gallium indium nanoparticles (abstract).  The outer surface of the liquid phase metal alloy is taught as passivated by oxidizing the outer surface of the alloy material [0011].  The EGaIN material may be further doped with at least one additional alloying material which includes iron [0012]. The ‘037 publication teaches the structure of the particle comprising the claimed ingredient and thus would be capable of being antimicrobial absent factual evidence to the contrary.  Applicant has provided no such evidence.
Applicant argues the ‘037 publication teaching doping the EGaIn material with iron is not the same as a liquid metal core comprising a liquid gallium or alloy thereof and a plurality of magnetic iron particles.
In response, the ‘037 publication liquid-phase alloy nanoparticles containing eutectic gallium indium nanoparticles (abstract).  The outer surface of the liquid phase metal alloy is taught as passivated by oxidizing the outer surface of the alloy material [0011].  The EGaIN material may be further doped with at least one additional alloying material which includes iron [0012].  Wang teaches liquid metal enabled soft material through loading chemically reactive iron nanoparticles into eutectic gallium-indium alloys (abstract).  Thus the combination of references teaches the claimed particles of liquid gallium alloy core containing iron particles.
	Applicant argues the art fails to appreciate the potential role of magnetism in providing antimicrobial properties.
	In response, the instant claims are directed to the structure of the particles, wherein the combination of the ‘037 publication and Wang teaches the liquid metal core comprising liquid gallium or alloy thereof, a plurality of magnetic iron particles and inorganic passivation layer.  Thus, the combination of references teaches the structure of the claim and would be capable of the functional property of magnetic activation for antimicrobial purposes.
	Applicant argues the rejection is premised on inherency.  There is a significant difference in the amount of iron as well as other features such as particle size.  The Examine must demonstrate that the allegedly inherent characteristic necessarily flows form the teaching of the applied art.  Here however the variation in the teachings of the art and the technical feature that are absent for the argument undercuts the reliance on inherency.  If changes to mechanism and conditions forming the particles and variations based on subjection to magnetism would be expected to vary the structure and properties of the particle then something significant as the metal material and their particle size and concentration would not lead to predictable results of the present antimicrobial properties.
In response, the ‘037 publication teaches the structure of the particle comprising the claimed ingredient and thus would be capable of being antimicrobial absent factual evidence to the contrary.  The combination of references teach the structure of the particles containing liquid gallium or alloy thereof, a plurality of magnetic iron particles and an inorganic passivation layer, wherein the particles are in the claimed size range.   The ‘037 teaching the gallium alloy Fe nanoparticle particles with inorganic passivation layer and Wang further teaches responsiveness under magnetic field (Figure 1), thus the combination of references teach the structure and would be capable of the intended use of responsive to magnetic field, absent factual evidence to the contrary.  Thus, the inherency is based on the claimed structure and additionally the known responsiveness under magnetic field.
Applicant argues Want describes formation of ubiquitous soft material which is a metallic foam (i.e. porous liquid metal material) which is used to float submerged underwater objects.  Similar to Ren, this technology is completely different to the provision antimicrobial particles that are suitable for treating established biofilms.  Thus PLUS-M is fabricated by suspending iron particles in EGaIn, immersing the mixture in acid HCL and heating.  This results in a porous structure that can float in water.  The authors suggests that the pores form as a result of the chemical reaction involving the iron particles.  It is not obvious to include iron particles in the alkaline ultrasonic process of the ’037 publication to prepare the thiol surface coated liquid EGaIn.  Further the resulting product would be porous.
In response, De Castro teaches gallium-based magnetocaloric Liquid metal ferrofluids (title).  Magentocaloric ferrofluid based on a gadolinium saturated liquid metal matrix, using a gallium based liquid metal alloy as the solvent and suspension medium.  The material is liquid at room temperature while exhibiting spontaneous magnetization.  The magnetic properties were attributed to the formation of gadolinium nanoparticles suspended within the liquid gallium alloy (abstract).  The method of making includes incorporation of the gadolinium into the liquid metal by adding Gd powder in the galistan.  The mixture is ground using mortar and pestle inside a N2 glove box.  Successful alloying was achieved when the liquid metal became homogenous (page 7836, second column, 2nd last paragraph).  Thus the incorporation of magnetic particles in gallium liquid metal using a glove box, thus avoiding exposure to oxygen and oxide formation was known before the filing date of the claim invention.
	Applicant argues the reversible shape change of the metallic foam is driven by the generation gas within the material due to galvanic reaction and or laser irradiation which is very different form the instant antimicrobial particles, which are capable changing shape and/or size in response to a rotating magnetic field.  Additionally, the bulk metallic foam will behave very differently in an external magnetic field compared to small magnetic micro or nanoparticles.
In response, the ‘037 teaching the gallium alloy Fe nanoparticle particles with inorganic passivation layer and Wang further teaches responsiveness under magnetic field (Figure 1), thus the combination of references teach the structure and would be capable of the intended use of responsive to magnetic field, absent factual evidence to the contrary.
	The ‘037 publication, Wang and Bo:
	Applicant argues Bo is silent on the inclusion of iron particles in a liquid metal core and does not describe antibacterial particles having a liquid metal core as claimed.
	In response, Applicant’s arguments regarding inclusion of iron particles in a liquid metal core and antimicrobial properties are addressed when first presented.  Bo is presented for teaching the thickness of Ga oxide surface layers.
The ‘992 publication (Thuo), Wang and Arruebo:
	Applicant relies on the arguments presented above in regards to Wang specifically teaching acidic synthesis.
	In response, Applicant’s arguments regarding Wang are addressed as first presented.
	Applicant argues the ‘992 publication does not teach or make obvious that the core shell particles are capable of changing shape and/or size in response to a rotating magnetic field, nor that the particles retain the magnetically include shape after exposure.  The ‘992 publication teaches the core shell particles is malleable that allows the particle to be shaped or formed this is different to the instant antimicrobial particles. Applicant argues Rangel-Vega teaches the antimicrobial properties being a result of gallium ions, not magnetic activation.
	In response, the ‘992 publication teaching core shell particles including a liquid metal core and at least one layer of inorganic material surrounding the liquid metal core (abstract).  Eutectic gallium indium is taught as the core-shell particles [0016].  Rangel-Vega evidenced gallium had potent antimicrobial effects (page 2, second column, second paragraph). It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include Fe nanoparticles as taught by Wang in the galistan liquid metal core shell particles taught by the ‘992 publication because Wang teaches the inclusion of Fe in gallium materials was known at the time of the invention, thus leading one of ordinary skill in the art to an expectation of success in the inclusion of Fe nanoparticles in the gallium particles taught by the ‘992 publication.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include Fe nanoparticles in the particles taught by the ‘992 publication because Wang teaches the inclusion of Fe nanoparticles to provide gallium with magnetic qualities and Arruebo teaches magnetic drug delivery from particles having several advantages including can visualized, guided or held in place by means of magnetic field and heated in a magnetic field to trigger drug release.  
Applicant argues Arruebo uses the particles as a drug delivery system.  The claimed antimicrobial particles do not rely on the drug delivery to exert their antimicrobial effect.  Instead it is based on magnetic activation of the particles which cases the particles to change shape and move.
In response, the instant claims are product claims which use comprising language.  Thus, the additional component of an active agent is allowed by the claims and would result in the antimicrobial particle as claimed.  Further the combination of references teaches the claimed structure of the liquid gallium alloy particle containing the Fe particles, and thus would be capable of the magnetic activation, absent factual evidence to the contrary.
	Applicant argues Want is directed to preparing metallic foams to pull up submerged underwater.  Both Rangel Vega and Arruebo are from completely different technical fields, Rangel Vega addressing antimicrobial properties of gallium ions and Arruebo merely summary of exhibiting drug delivery systems.  It would not be obvious to combine these references.
In response, It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include Fe nanoparticles as taught by Wang in the galistan liquid metal core shell particles taught by the ‘992 publication because Wang teaches the inclusion of Fe in gallium materials was known at the time of the invention, thus leading one of ordinary skill in the art to an expectation of success in the inclusion of Fe nanoparticles in the gallium particles taught by the ‘992 publication.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include Fe nanoparticles in the particles taught by the ‘992 publication because Wang teaches the inclusion of Fe nanoparticles to provide gallium with magnetic qualities and Arruebo teaches magnetic drug delivery from particles having several advantages including can be visualized, guided or held in place by means of magnetic field and heated in a magnetic field to trigger drug release.  One of ordinary skill in the art would motivated to use magnetic particles with those of the ‘992 publication as the ‘992 publication teaches the use of the core-shell particles for cancer treatment and drug delivery ([0063]-[0064]) and Arreubo teaches magnetic particle to be used for tumor treatment and used for drug delivery, thus one of ordinary skill in the art would be motivated to use obtained the benefits of magnetic particles included in the core-shell particles taught by the ‘992 publication which are utilized for cancer treatment and drug delivery.
The ’992 publication, Wang, Arruebo and Liang:
Applicant argues Liang fails to remedy the deficiencies of the ‘992 publication, Wang and Arreubo.
In response, Applicant’s arguments regarding the ‘992 publication, Wang and Arruebo are addressed above as first presented.

	Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613